DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues “Deevi clearly teaches in connection with FIGS. 3-4 that the heating element 7 (e.g., heating element shown in FIG. 2B) is configured to be “mounted axially” within a smoking device 8 such that air drawn from the far end 9 to the mouthpiece end 10 will “pass over” or “pass around” the heating element 7 (as opposed to flowing through the heating element 7).” The Examiner disagrees. Due to the heater structure of Deevi being spaced apart individual segments [Fig. 2], and the base (frame) being a mat or foam having a large number of voids [col. 7, l. 18-23], the capsule of Deevi is interpreted as having heaters being permeable structures as claimed and inherently structured to facilitate a flow of air via the first heater, the frame, and the second heater. 
Applicant argues “while a person of ordinary skill in the art may have been motivated to increase the porosity of the flavor-generating medium (which produces the “aerosol, vapor, or flavor”3) of Deevi through a reduction in density pursuant to the teachings of Wrenn, such a person would not have been objectively motivated to do with regard to the base region 1 (alleged “frame”) of Deevi.” The Examiner disagrees. In Deevi, the flavor-generating medium is contained within the frame. One of ordinary skill in the art would recognize, in view of Wrenn, that the escape of aerosol from the flavor generating medium within the frame is necessarily linked to the porosity of the frame itself and would have been motivated to optimize the density of the frame as suggested.  
Applicant argues “the Office Action appears to assume that the density mentioned by Wrenn (which, as noted above, is with regard to the tobacco flavor material 24 as opposed to the fibrous mat 26) is higher than the claimed density of Applicant’s frame such that “a reduction in density” would have been obvious so as to lead to the claimed density. However, a review of the cited portion of Wrenn does not reveal any support for such as assumption.” The Examiner is not relying upon this assumption. . 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-11, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deevi (US 5,093,894).
Regarding claims 1, 19, and 20, Deevi teaches a capsule for an aerosol-generating device, comprising: a first heater 3; a second heater 3; and a frame 1 sandwiched between the first heater and the second heater, the frame defining open spaces therein and having a rigidity that is adequate to support the first heater and the second heater, the open spaces within the frame being interconnected and sized for aerosol-permeability and capillary action [Fig. 2B; col. 2, l. 20-50; col. 5, l. 48-55; col. 7, l. 3-37]. Due to the heater structure of Deevi being spaced apart individual segments, and the base (frame) being a mat or foam having a large number of voids, the capsule of Deevi is interpreted as having heaters being permeable structures as claimed and inherently structured to facilitate a flow of air via the first heater, the frame, and the second heater. 
The capsule is received in an aerosol-generating device comprising a device body, and the connection between heating segments and an electrical power source is facilitated by wires attached to each of the segments to allow current from the power source to be directed through a given segment thereby heating it. [col. 5, l. 1-12], i.e. a plurality of electrodes within the device body configured to electrically contact the first heater and the second heater of the capsule; and a power source configured to supply an electric current to the first heater and the second heater of the capsule via the plurality of electrodes. Operation of the device thereby reads on the claimed method. 
Regarding claim 9, Deevi teaches the frame is non-conductive and electrically isolates the first heater and the second heater [col. 7, l. 38-50]. 
Regarding claims 10 and 11, Deevi teaches base layer 1 and insulating layers 2 [Fig. 2B]. This combination is interpreted to correspond to the claimed frame in a form of a multi-layer structure including different layers. The limitation of “configured to impart distinct flavors” does not require a specific composition or structure to distinguish from Deevi. Deevi thereby reads on the present limitations. 
Regarding claim 14, Deevi teaches the frame is formed of consolidated fibers.
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Deevi as applied to claim 1 above, and further in view of Counts (US 5,060,671). 
Deevi does not specify a mesh heater. However this is a conventional type of heater known in the art as taught by Counts [col. 5, l. 67-68] and would have been obvious to one of ordinary skill in the art to use for the heaters of Deevi to achieve predictable results, i.e. heating to form an aerosol. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deevi as applied to claim 1 above, and further in view of Steinberg (US 2014/0373857). 
Deevi does not specify a mesh heater. However this is a conventional type of heater known in the art as taught by Steinberg [0044] and would have been obvious to one of ordinary skill in the art to use for the heaters of Deevi to achieve predictable results, i.e. heating to form an aerosol. 
Claims 4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi as applied to claims 1 and 14 above, and further in view of Wrenn (US 5,369,723).
Regarding claim 4, Deevi does not specify the density. Wrenn teaches increasing porosity through a reduction in density facilitates escape of generated aerosol and flavorants [col. 8, l. 40-55]. As density is recognized as a result-effective variable, it would have been obvious to one of ordinary skill in 
Regarding claims 15-18, Deevi teaches the frame is a fibrous mat but does not specify plant-based fibers. Wrenn teaches the fibrous mat in a capsule for an aerosol-generating device may be tobacco based, i.e. tobacco fibers in a form of a sheet, or cellulose paper based [col. 4, l. 14-43; col. 5, l. 9-17]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use these fibers for the frame of Deevi to achieve predictable results. One of ordinary skill in the art would appreciate that the cellulose paper fibers may be paperboard as this is a well-known type of cellulose paper in the art. 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi as applied to claim 1 above, and further in view of Batista (US 2017/0164657). 
Deevi does not teach the frame defines a cavity. Batista teaches a capsule for an aerosol-generating device wherein the frame 423 defines a through-hole cavity 434, and an aerosol-forming substrate 424 in the cavity of the frame, the aerosol-forming substrate configured to produce an aerosol when heated by at least one of the first heater 426 or the second heater 427 and wherein the aerosol-forming substrate includes a tobacco fibers configured to release a compound as part of the aerosol [Fig. 4B; 0104-0108]. It would have been obvious to one of ordinary to apply this configuration to the frame of Deevi to achieve the predictable result of forming an aerosol for inhalation by the user. The Courts have held it to be prima facie obvious to combine or substitute art recognized equivalents known for the same purpose, MPEP 2144.06. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deevi, and optionally further in view of Litten (US 2017/0347711).
Although Deevi does not specifically teach a third heater within the multi-layer structure of the frame, this limitation is interpreted as a duplication of parts. It has been held that mere duplication of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) . 
Alternatively, Litten teaches a capsule for an aerosol generating device comprising two layers 421/422 of an aerosol-forming substrate and a heater 410 within the multi-layer structure to achieve progressive heating progressive generation of aerosol [Fig. 15; 0138, 0145]. It would have been obvious to one of ordinary skill in the art to modify the capsule of Deevi such that the base layer/substrate 1 is replaced with two base layer/substrate layers and a heater (third heater) within the multi-layer structure to achieve progressive heating progressive generation of aerosol. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deevi as applied to claim 1 above, and further in view of Kane (US 2014/0261490).
Deevi teaches the frame is formed of fibers and acts as a fluid reservoir [col. 7, l. 18-30]. Sintered particles are not disclosed. However it is known in the art that a fluid reservoir may comprise fibers or sintered powder (particles), as taught by Kane [0037]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to use sintered particles for the frame of Deevi to achieve predictable results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747